[SUB-ITEM 77O] DREYFUS NEW YORK TAX EXEMPT BOND FUND, INC. On September 17, 2014, Dreyfus New York Tax Exempt Bond Fund, Inc. (the "Fund") purchased 5,000 Sales Tax Asset Revenue Bonds, Fiscal 2015 Series A issued by the Sales Tax Asset Receivable Corporation (CUSIP NO. 794665FT1) (the "Bonds") at a purchase price of $118.593 per Bond, including underwriter compensation of 0.450% per Bond. The Bonds were purchased from J.P. Morgan Securities LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. Blaylock Beal Van, LLC BMO Capital Markets BNY Mellon Capital Markets, LLC Cabrera Capital Markets, LLC CastleOak Securities, L.P. Citigroup Inc. Drexel Hamilton, LLC Estrada Hinojosa & Company, Inc. Fidelity Capital Markets Goldman, Sachs, & Co. J.P. Morgan Securities LLC Janney Montgomery Scott, LLC Jefferies LLC Lebenthal & Co., LLC Loop Capital Markets, LLC Merrill, Lynch, Pierce, Fenner & Smith Incorporated Morgan Stanley & Co. LLC The Northern Trust Company Oppenheimer & Co., Inc. PNC Capital Markets LLC Prager & Co., LLC Samuel A. Ramirez & Co., Inc. Raymond James & Associates, Inc. RBC Capital Markets LLC Rice Financial Products Company Roosevelt & Cross Inc. Siebert Brandford Shank & Co., LLC Southwest Securities, Inc. Sterne, Agee & Leach, Inc. Stifel, Nicolaus & Company, Inc. TD Securities (USA) LLC US Bancorp Wells Fargo Securities, LLC The Williams Capital Group, L.P. Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on November 3, 2014. These materials include additional information about the terms of the transaction.
